 Case 1:18-cr-00223-RRM Document 42 Filed 06/20/19 Page 1 of 3 PageID #: 140
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
CRH                                                 271 Cadman Plaza East
F. #2017R00373                                      Brooklyn, New York 11201



                                                    June 20, 2019

By ECF and Email

Honorable Roslynn R. Mauskopf
United States District Court Judge
Eastern District of New York
225 Cadman Plaza
Brooklyn, New York 11201

              Re:     United States v. Jason Morris
                      Criminal Docket No. 18-CR-223 (RRM)

Dear Judge Mauskopf:

               The government respectfully submits this sentencing memorandum in
anticipation of the defendant Jason Morris’ (the “defendant” or “Morris”) sentencing hearing,
which the Court has scheduled for June 27, 2019. For the reasons discussed below, the
government recommends a sentence of between 6 to 12 months, which is within the United
States Sentencing Guidelines (“U.S.S.G” or “Guidelines”) advisory range.

I.     Background

                As detailed in the defendant’s Pre-Sentence Investigation Report (“PSR”), the
defendant obtained and used a United States passport in another person’s name. After
obtaining the fraudulent passport in 2008, the defendant entered the United States using this
fraudulent passport in 2010. In 2015, the defendant applied for naturalization. During this
process, the defendant falsely stated in his naturalization application that he had never claimed
to be a U.S. citizen, never committed a crime, never provided false or fraudulent documents to
a U.S. government official, and never lied to a U.S. government official to gain entry to the
United States. The defendant was interviewed by a government official about the application,
and signed the application underneath an oath that the statements contained within were true
and accurate. On November 8, 2018, the defendant pled guilty before Magistrate Judge
 Case 1:18-cr-00223-RRM Document 42 Filed 06/20/19 Page 2 of 3 PageID #: 141




Tiscione to making false statements under oath in a naturalization proceeding, in violation of
Title 18, United States Code, Section 1015(a). 1 See PSR ¶¶ 4-9.

II.    Guideline Calculation

                The United States Probation Department has determined that the defendant is
subject to a total offense level of 10 after acceptance of responsibility, a criminal history
category of I, and therefore a Guidelines range of 6 to 12 months. For the reasons stated in the
government’s submission in response to the defendant’s objection to the PSR (see Docket
Entry No. 40), the government agrees with the Probation Department’s Guideline calculation.
The defendant correctly notes that, at the plea hearing, the government estimated that the
defendant’s Guideline range would be 4 to 10 months. While the government clearly stated in
the plea agreement that this was only an estimate, the government does not object if the Court
considers this lower estimate as a factor in its sentencing decision.

III.       Legal Standard

                In the Supreme Court’s opinion in United States v. Booker, 543 U.S. 220, 245
(2005), which held that the Guidelines are advisory not mandatory, the Court made clear that
district courts are still “require[d] . . . to consider Guidelines ranges” in determining a sentence,
but also may tailor the sentence in light of other statutory concerns. See 18 U.S.C.
§ 3553(a). Subsequent to Booker, the Second Circuit held that “sentencing judges remain
under a duty with respect to the Guidelines . . . to ‘consider’ them, along with the other factors
listed in section 3553(a).” United States v. Crosby, 397 F.3d 103, 111 (2d Cir. 2005).

               In Gall v. United States, 552 U.S. 38 (2007), the Supreme Court elucidated the
proper procedure and order of consideration for sentencing courts to follow: “a district court
should begin all sentencing proceedings by correctly calculating the applicable Guidelines
range. As a matter of administration and to secure nationwide consistency, the Guidelines
should be the starting point and the initial benchmark.” Gall, 552 U.S. at 49 (citation omitted).
Next, a sentencing court should “consider all of the § 3553(a) factors to determine whether
they support the sentence requested by a party. In so doing, the Court may not presume that
the Guidelines range is reasonable. It must make an individualized assessment based on the
facts presented.” Id. at 49-50 (citation and footnote omitted).

IV.    Analysis

              A Guidelines sentence of 6 to 12 months would reflect the seriousness of the
defendant’s conduct. See 18 U.S.C. § 3553(a)(1), (a)(2)(A). The defendant took advantage of

       1
         The government respectfully requests that the Court accept the defendant’s guilty
plea in advance of sentencing. A copy of the defendant’s plea hearing has been filed
electronically. See Docket Entry No. 34.

                                                 2
 Case 1:18-cr-00223-RRM Document 42 Filed 06/20/19 Page 3 of 3 PageID #: 142




a system designed to permit law-abiding immigrants to gain citizenship by lying during the
application process. The defendant’s multiple false statements were made in the face of
multiple warnings about the need for truthfulness and accuracy in the naturalization process.
Most significantly, the defendant’s false statements are about his prior criminal conduct, the
use of a fraudulent passport, an equally serious crime. Accordingly, a Guidelines sentence is
appropriate in order to deter the defendant from similar future criminal conduct, and will
provide adequate deterrence to others contemplating similar acts. See id. § 3553(a)(2)(B).
Lastly, the Court should consider the “history and characteristics of the defendant.” See 18
U.S.C. § 3553(a)(1). Nothing in the defendant’s history, nor his personal characteristics justify
or mitigate his criminal conduct. The defendant notes that he used a fraudulent passport to
visit his ill mother in Jamaica. While unfortunate, such a situation does not justify using
another person’s identity to secure a U.S. passport for international travel. And it certainly
does not justify lying about that conduct several years later when the defendant sought the
privilege of becoming a U.S. citizen.

V.     Conclusion

              For the foregoing reasons, the government respectfully requests that the Court
impose a sentence of 6 to 12 months, which is within the advisory Guidelines range.




                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:          /s/Craig R. Heeren
                                                    Craig R. Heeren
                                                    Assistant U.S. Attorney
                                                    (718) 254-6467


cc:    Clerk of Court (RRM) (by ECF)
       Donald D. duBoulay, Esq. (by ECF and email)




                                               3
